 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     NABIL A. IBRAHIM,                             Case No.: CV 18-9511-DMG (AGRx)
11
                                                   ORDER DISMISSING ACTION WITH
12                Plaintiff,                       PREJUDICE
13
                  vs.
14
15   THE PRUDENTIAL INSURANCE
     COMPANY OF AMERICA,
16
17                Defendant.
18
19
           Pursuant to the Stipulation for Dismissal of the Plaintiff and Defendant, by and
20
     through their respective attorneys of record, this Court hereby dismisses the action with
21
     prejudice. Each party will bear its own fees and costs.
22
23
     IT IS SO ORDERED.
24
25
     DATE: September 13, 2019                      ________________________________
26                                                 DOLLY M. GEE
27                                                 UNITED STATES DISTRICT JUDGE
28


                                                 -1-
